Citation Nr: 0606636	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as the result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for prostate cancer, to 
include as the result of exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for asthmatic 
bronchitis.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for the residuals of a 
skull fracture/concussion.




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the requested benefits.  The veteran testified 
before the undersigned at a videoconference hearing conducted 
in January 2006.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service, was not 
manifested to a compensable degree within one year after 
separation from service, and is not related to any in-service 
exposure to herbicides.

2.  Prostate cancer was not present in service and is not 
related to any in-service exposure to herbicides.

3.  Hypertension was not present in service and was not 
manifested to a compensable degree within one year after 
separation from service.  

4.  Asthmatic bronchitis was not present in service.

5.  Glaucoma was not present in service.

6.  The veteran suffered a head injury prior to service, 
which did not increase in disabling severity as a result of 
his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a), 3.309(e) (2005).

2.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307, 3.309(e) (2005).

3.  Hypertension was not incurred in or aggravated by 
service, not may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307, 3.309(e) (2005).

4.  Asthmatic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).

5.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).

6.  Residuals of a head injury clearly and unmistakably 
existed prior to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).

7.  The veteran's pre-existing head injury residuals were not 
aggravated during his service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.306(a)-(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The veteran filed his claim for service connection in July 
2003.  In August 2003, he was sent a VCAA letter.  This 
letter informed him of what evidence was needed to 
substantiate his claims.  He was told of what information and 
evidence he should obtain and what evidence and information 
VA would obtain in his behalf.  He was also told to submit 
any evidence that was pertinent to his claims. A rating 
action was issued in February 2004 that denied entitlement to 
the requested benefits.   Clearly, he was sent the VCAA 
notice prior to the initial rating action that denied his 
claims; therefore, the RO complied with the Court's decision 
in Pelegrini v. Principi, supra.  Finally, the veteran was 
sent a statement of the case (SOC) in April 2004, which 
contained the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  As a consequence, the Board finds 
that the veteran has been properly notified of the 
notification and assistance duties of the VCAA and its 
implementing regulation; therefore, the Board may proceed to 
the merits of the claims.


II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service on or after after 
January 1, 1947, and diabetes mellitus or hypertension is 
manifested to a degree of 10 percent within one year after 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9,1962, and ending on May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam during the above time period, and includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
See VAOPGCPREC 7-93 (holding that service in Vietnam dies not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
deep-water naval vessels in waters off-shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  

If a veteran has any of the diseases listed in 38 C.F.R. 
§ 3.309(e) and his exposure to an herbicide is either 
presumed, based upon service in Vietnam, or otherwise proven 
by the evidence, the disease is presumed to be related to the 
exposure in service.  Diabetes mellitus and prostate cancer 
are diseases listed in that regulation.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

A.  Diabetes mellitus

The veteran's service medical records (SMRs) make no mention 
of any complaints of, or treatment for, diabetes mellitus.  
There is no indication that his blood sugar was ever found to 
be elevated during his period of active service.

The veteran was first diagnosed with diabetes mellitus in 
1998.  This was being controlled with diet and exercise.  

In his testimony before the undersigned at his 
videoconference hearing in January 2006, the veteran stated 
he had served off-shore of Vietnam, and he acknowledged that 
he never actually went ashore in that country.  However, he 
expressed the belief that herbicides could have drifted over 
the ship in the air, thus exposing him to their potential 
adverse effects.  He stated that he did not know how far off-
shore the ship was, but he stated that he could see the land 
from his vessel.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for diabetes 
mellitus has not been established.  There is no evidence that 
diabetes was present during active service, and therefore 
service connection on a direct basis has not been shown.  
There is also no evidence that diabetes was manifested to a 
compensable degree within one year after the veteran's 
discharge.  The condition was not diagnosed until, at the 
earliest, 1998, over 30 years after his separation from 
service.  Therefore, entitlement to service connection on a 
presumptive basis under 38 C.F.R. § 3.309(a) has not been 
shown.

Finally, with regard to the veteran's claim that service 
connection should be awarded based upon exposure to 
herbicides during service, it is true that diabetes mellitus 
is one of the diseases listed at 38 C.F.R. § 3.309(e) which 
may be presumed to be related to exposure to herbicides.  
However, there is no competent evidence of record to support 
the veteran's contention that he was exposed to herbicides 
during service.  He is not entitled to the presumption of 
exposure because there is no indication that he served in-
country in Vietnam.  He has indicated that he served on a 
vessel off the coast of Vietnam, but the law clearly requires 
service in-country in order to invoke that presumption.  
While he stated that he had been able to see the shoreline, 
there is no indication that he ever served in the rivers or 
coastal waters of Vietnam (service aboard deep-water vessels 
does not constitute service "in-country").

We do respect the veteran's assertion that Agent Orange might 
have drifted off the coast of Vietnam where his ship cruised, 
but, based upon the record before us, that belief must be 
characterized as mere speculation.  Thus, there is no basis 
upon which to presume exposure to herbicides.  He has 
presented no other evidence that would support his assertion 
that he was actually exposed to herbicides during his active 
duty.  Therefore, it cannot be found that his currently 
diagnosed diabetes mellitus can be service connected under 
the provisions of 38 C.F.R. § 3.309(e) (2005).

B.  Prostate cancer

The veteran's SMRs show no complaints of, or treatment for, 
prostate cancer.  In February 1963, he was treated for acute 
urethritis.

He was diagnosed with prostate cancer in 1997.  He underwent 
radical surgical treatment in January 1998, as well as 
follow-up treatment.

As noted above, in January 2006, the veteran testified at his 
videoconference hearing that he had served on a vessel off 
the shores of Vietnam, although he indicated that he never 
set foot in the country.  He expressed his belief that 
herbicides could have drifted over the ship, thus exposing 
him.  He stated that he did not know how far off shore the 
vessel was but he did note that he could see the shoreline.

For the same reasons discussed above, the Board finds that 
entitlement to service connection for prostate cancer is not 
justified.  There is no indication in the evidence of record 
that this condition was present in service or during the 
first post-service year.

Prostate cancer is one of the diseases listed at 38 C.F.R. 
§ 3.309(e) which can be presumed to be related to exposure to 
herbicides in service if manifested in a veteran of service 
in Vietnam.  However, there is no evidence of record that 
would support the veteran's contention that he was exposed to 
herbicides during his period service.  There is no evidence 
that veteran ever served in Vietnam; in fact, he has conceded 
that he never set foot in the country.  However, he asserted 
that he had served on board a vessel that had been off the 
shores of Vietnam.  There is no indication that this service 
included the rivers or coastal waters of the country, and 
service aboard deep-water vessels does not constitute service 
in the country of Vietnam.  Therefore, because there is no 
evidence to show that the veteran served in-country, he 
cannot be presumed to have been exposed to herbicides during 
his service.  In addition, the veteran has not presented any 
other objective evidence that would tend to support his 
assertion that he was so exposed.  Since he has not 
established exposure to an herbicide agent during service, 
service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(e) cannot be awarded.

C.  Hypertension

The SMRs do not show any complaints of, or treatment for, 
hypertension.  The veteran's blood pressure at the time of 
the May 1961 entrance examination and the June 1965 
separation examination was within normal limits.

During the veteran's January 1998 hospitalization for the 
treatment of prostate cancer, he was noted to have a history 
of hypertension.  Treatment records developed between 1998 
and 2001 show elevated blood pressure readings and a 
diagnosis of hypertension.

In October 2003, the veteran submitted a statement in which 
he indicated that elevated blood pressure had been noted 
shortly before his release from service in June 1965.  He 
stated that he had been placed on a "no duty" status 
pending the regulation of his blood pressure.

In November 2004, the veteran was treated at a private 
facility for complaints of chest pain and dyspnea.  He was 
noted to have hypertension, and the impression included 
"rule out" adult coronary artery disease. 

At his videoconference hearing in January 2006, the veteran 
again stated that he had been told shortly before his release 
from service that he had hypertension.  He said he was not 
given any treatment, but had just been told to take it easy 
until the readings regularized so that he could be 
discharged.  He stated that he had been seen for hypertension 
in the late 1960's, although he indicated his belief that it 
had first been diagnosed in 1998.  He also stated that he no 
longer knew the names of the companies for which he had 
worked in the late 1960's, which had reportedly noted 
hypertension on employment examinations.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension has 
not been established.  There is no indication that this 
disorder was present either in service or to a compensable 
degree within one year after the veteran's separation from 
service.  The service medical records contain no evidence of 
hypertension.  While he has stated that he was told prior to 
his discharge that his blood pressure was high, this is not 
confirmed by the available records.  Moreover, his blood 
pressure readings in service and at the time of the June 1965 
separation examination were reported as within normal limits.  
The objective evidence of record shows that hypertension was 
diagnosed, at the earliest, in the late 1990's, some 30 years 
after service.

While the veteran believes that this condition was found in 
the late 1960's, he has been unable to identify any sources 
of evidence that would corroborate this claim.  Therefore, 
there is no objective evidence of record that would support a 
finding of either direct or presumptive service connection.

D.  Asthmatic bronchitis

The veteran's service medical records show treatment for an 
upper respiratory infection and a viral upper respiratory 
infection that resolved after treatment.  These records do 
not show any complaints of or treatment for asthmatic 
bronchitis.

The veteran was diagnosed with asthmatic bronchitis in the 
late 1990's.  He was treated for this condition in March 1998 
and December 1999.

At his hearing in January 2006, he stated his belief that he 
had first been diagnosed with asthmatic bronchitis in the 
late 1990's.  He said that he had sought treatment in the 
1960's but that the hospitals where he had gotten this 
treatment were now closed.  He noted that he had been treated 
for upper respiratory infections in service and that he had 
been told after service that he had scarring in the lungs.  
He said he would get the flu every year, and had pneumonia 
once.  He said he was currently using nasal sprays and 
inhalers for treatment.

Based upon careful review of the evidence of record, it is 
found that entitlement to service connection for asthmatic 
bronchitis has not been established.  While the SMRs show 
that the veteran was seen on two occasions for acute upper 
respiratory infections, there were no findings of chronic 
asthmatic bronchitis in service.  In fact, the veteran was 
not diagnosed with this condition until the late 1990's, some 
30 years after his discharge.  The Board acknowledges his 
contention at his hearing that he been treated in the 1960's 
for bronchitis; however, he testified that any such records 
are no longer available, since the facilities where he 
reportedly had sought that treatment no longer exist.  
Therefore, there is no objective evidence of record that 
supports his contention that he developed asthmatic 
bronchitis in service.

E.  Glaucoma

The veteran's SMRs show no complaints of, or treatment for, 
glaucoma.  His visual acuity at the time of the June 1965 
separation examination was 20/15 bilaterally.

He was diagnosed with chronic open angle glaucoma in July 
1991.

The veteran testified at his videconference hearing in 
January 2006 that he had been diagnosed with glaucoma in 
1991.  He stated that he had used eye drops to control the 
pressure in his eyes.

After a careful review of the evidence of record, the Board 
finds that service connection for glaucoma has not been 
established.  There is no indication that this disorder was 
present in service; in fact, the objective evidence of record 
indicates that it was not diagnosed until 1991.  There is no 
evidence of record which suggests a link between this 
disorder and his period of service.  As a consequence, 
service connection is not justified.

F.  Residuals of a skull fracture/concussion

The veteran's service medical records include an entrance 
examination conducted in May 1961.  At the time of this 
examination, he noted that he had sustained a head injury in 
1957 in a car accident.  The objective examination was 
normal.  On October 12, 1962, he complained of headaches.  He 
stated that he had suffered a concussion with loss of 
consciousness prior to service, being hospitalized for 24 
days for treatment.  Since that time, he stated that he had 
had a recurrent lump in the left posterior temporal area.  
For the past two weeks, he had had headaches and there was a 
soft, tender mass over the tempo parietal area.  There was 
also a large scar on the scalp.  On October 13, a swollen 
tender area was located over the left parietal region which 
was very suggestive of a hematoma or a possible collection of 
cerebral spinal fluid.  A skull series was negative.  Repeat 
and special views of the left parietal area revealed a degree 
of irregularity in comparison with the surrounding outer 
table of the calvarium, but there was no evidence of actual 
bone destruction or bone absorption.  An October 26, 1962, X-
ray showed no evidence of osteomyelitis.  The final diagnosis 
was abscess without lymphangitis, left parietal area, 
organism anhemolytic Streptococcus.  Some 21/2 years later, the 
June 1965 separation examination was normal.

Private outpatient treatment records from April 1998 and 
September 1999 note the veteran's history of a skull fracture 
at the age of 15 in 1957.  

In October 2003, the veteran submitted a statement in which 
he said that he had had an abscess drained in service that 
was related to his brain concussion.

In January 2006, the veteran testified at his hearing that, 
at the age of 15, he had been injured in a motor vehicle 
accident with his father.  He said that he had sustained a 
concussion at that time.  He had then had an abscess drained 
during service.  Finally, he stated that he now gets 
headaches.  He admitted that no physician has ever told him 
that his headaches are related to the head injury he 
reportedly sustained at the age of 15.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of a 
skull fracture/concussion has not been established.  
Initially, the Board notes that there is clear and 
unmistakable evidence that the veteran sustained a head 
injury prior to service.  He had noted on his May 1961 
entrance examination that he had sustained a head injury in 
1957 (at the age of 15).  The SMRs, at the time that he was 
treated for a left parietal area abscess, noted a large scar 
on the scalp.  He had again reported his history of a head 
injury in 1957.  An X-ray had shown some degree of 
irregularity in the surrounding outer table of the calvarium.  
The presence of this scar and the X-ray findings, coupled 
with his reported history, clearly and unmistakably 
demonstrates that the veteran had suffered a head injury 
prior to service.

There is also clear and unmistakable evidence that the pre-
existing head injury was not aggravated by service.  The SMRs 
do note that he was seen for complaints of headaches, and for 
an abscess that had formed over the left parietal area.  
However, there is no objective evidence that suggests that 
these complaints were related to his pre-existing head 
injury.  In addition, he made no further complaints from 
October 1962 to his separation in June 1965, and the June 
1965 separation examination was negative.

In addition, the objective post-service treatment records 
make no mention of any complaints concerning symptomatology 
related to his remote head injury.  The silence of these 
records militates against a finding that he suffered from an 
aggravation of his pre-existing head injury during his period 
of service.  While the veteran has expressed his belief that 
he now has headaches related to this head injury and that his 
service caused these to worsen, we must note, with all due 
respect for the sincerity of his opinion, that he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The fact remains that there are no objective medical 
records or opinions of record that would tend to suggest that 
the veteran's pre-existing head injury was aggravated by his 
service.

G.  Summary

In conclusion, it is found that the preponderance of the 
competent and probative evidence is against the veteran's 
claims for service connection for above claimed disabilities.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as the result of exposure to herbicides (Agent 
Orange) is denied.

Entitlement to service connection for prostate cancer, to 
include as the result of exposure to herbicides (Agent 
Orange) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asthmatic bronchitis is 
denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for the residuals of a 
skull fracture/concussion is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


